Appeals by the defendant from two judgments of the Supreme Court, Kings County (Brennan, J.), both rendered October 23, 2006, convicting him of burglary in the second degree and petit larceny, upon his pleas of guilty, under Kings County indictment Nos. 7244/00 and 7853/01, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the sentencing minutes reveal that the court exercised discretion at sentencing (cf. People v Farrar, 52 NY2d 302, 306 [1981]; People v Tomlin-*695son, 162 AD2d 563 [1990]). Furthermore, the sentence imposed under indictment No. 7853/01 was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s valid waiver of his right to appeal from the judgment rendered under indictment No. 7244/00 forecloses review of his claim that the sentence imposed under that indictment was excessive (see People v Nolcox, 40 AD3d 1128 [2007]; People v Oquendo, 38 AD3d 686 [2007]). Fisher, J.P., Florio, Angiolillo, Dickerson and Belen, JJ., concur.